Citation Nr: 0002694	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to an effective dated earlier than January 
22, 1990, for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran testified before the undersigned member of the 
Board in June 1999, via video conference hearing.  

The issue of entitlement to an increased evaluation for a low 
back disability will be addressed in the remand that follows 
this decision since the Board has determined that additional 
development is warranted.  The decision will address the 
issue of entitlement to an earlier effective date for service 
connection for a low back disability, since this issue is not 
inextricably intertwined with the remand issue.  Parker v. 
Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 6 Vet. 
App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 (1994).  

On review of the record, the Board notes that the issue of 
whether there was clear and unmistakable error in an RO 
decision in October 1974 has been developed by the RO.  
However, that issue has not been certified to the Board.  
This matter is referred to the RO for the proper handling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's attempt to reopen a claim of entitlement to 
service connection for low back disability was denied by the 
Board in a final July 1986 decision.  The Board found that 
prior RO decisions in September, October and November 1974 
and January 1975 were final and that no new and material 
evidence had been received.  

3.  In October 1989, the Board denied the veteran's attempt 
to reopen his claim.  

4.  On January 22, 1990, additional service medical records 
were received.  

5.  In May 1992, the Board denied the claim of entitlement to 
service connection for a low back disability, and this denial 
was vacated and remanded to the Board by The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") in June 1993.  

6.  In October 1996, the RO granted service connection for a 
low back disability, effective from January 22, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
1990, for an award of service connection for a low back 
disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following his separation from service, the veteran filed a 
claim of service connection for a low back disability in 
September 1974, and in September 1974, the RO denied his 
claim, finding that the veteran's low back complaints in 
service were acute and transitory without residuals.  
Subsequent RO decisions in 1974 and 1975 confirmed and 
continued the denial.  The veteran did not timely appeal and 
the January 1975 decision became final.  

By a July 1986 decision, the Board denied the veteran's 
claim, finding evidence submitted to be cumulative and thus 
that no new and material evidence to reopen the veteran's 
claim had been submitted.  In January 1988, the RO found that 
no new and material evidence had been received, and in an 
October 1989, decision, the Board found that no new and 
material evidence had been received, and that a new factual 
basis had not been presented.  The Board's decision is final. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(1999).

On January 22, 1990, additional service medical records were 
received, indicating treatment of a low back disability in 
1963.  The RO determined in March 1990 that the evidence 
showed treatment in service of an acute and transitory low 
back disability not related to the present complaints.  In a 
May 1992 decision, the Board denied service connection for a 
low back disability.  This decision was vacated by The Court 
(at that time COVA) in June 1993, and remanded to the Board 
with instructions.  

In April 1994, the veteran was examined by VA and the 
examiner found low back pain secondary to herniated disc 
disease as L4-5; status post back injury 1963.  The examiner 
opined that it was possible that the herniated disc disease 
and compression of L1 could be the result of back injury 
sustained during service 1963.  The RO confirmed and 
continued the denial in May 1995, August 1995 and September 
1995.  

In September 1996, the veteran was examined by VA.  The 
examiner stated that the veteran had chronic low back pain 
with old compression fracture of L1 and scoliosis of the 
lumbar spine.  The examiner opined that the veteran's 
scoliosis probably developed during adolescence, and that it 
appeared that his inservice injury did lead to his chronic 
back pain based on history.  

By a rating decision in October 1996, the RO granted service 
connection for a low back condition and assigned a 40 percent 
evaluation effective from January 22, 1990, the date of the 
veteran's request to reopen his claim.  

In June 1999 the veteran testified before the undersigned 
member of the Board that he believed his effective date for 
service connection for a low back disability should have been 
in 1974, the date of his original claim.  A complete 
transcript is of record.  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(r) (1999).

As set forth above, the RO has assigned an effective date of 
January 22, 1990, for the award of service connection for the 
veteran's low back disability.  This date corresponds to the 
date of receipt of the veteran's claim.  However, the veteran 
maintains that he is entitled to an effective date in 1974, 
apparently because his original claim of service connection 
for a low back disability was filed at that time and because 
such disability has remained symptomatic since that time.

As set forth above, the veteran did, indeed, file his 
original claim of service connection for a low back 
disability in September 1974.  However, this claim was denied 
by the RO and became final.  The veteran attempted to reopen 
his claim on several occasions, and in July 1986 and in 
October 1989, the Board found that no new and material 
evidence had been received.  The Board's decision (as well as 
the prior rating decisions) is final. 38 U.S.C. § 7104; 38 
C.F.R. §§ 20.1100, 20.1104. The May 1992 Board decision was 
vacated by the Court and thus is not for consideration.  

Any claim of service connection for a low back disability 
filed by the veteran prior to the final October 1989 Board 
decision does not provide the basis for an earlier effective 
date for the eventual award of service connection for a low 
back disability. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii) (providing that the effective date of an 
award of disability compensation based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later).

Chronologically, the next communication from the veteran 
after the 1989 Board decision is the submission of additional 
service medical records, received on January 22, 1990.  This 
is held to be a request to reopen his claim, based on new and 
material evidence. The date stamp indicates that additional 
service medical records were received at the RO on January 
22, 1990.  Thus, January 22, 1990, the date of receipt of the 
new claim, is the proper effective date under the applicable 
regulation.

The Board notes that 38 C.F.R. 3.400(q)(2) and 38 C.F.R. 
3.400 (g) are not for consideration in this claim.  38 C.F.R. 
§ 3.400 (g) refers to correction of military records (38 
U.S.C. 5110(i); Pub. L. 87-825).  Where entitlement is 
established because of the correction, change or modification 
of a military record, or of a discharge or dismissal, by a 
Board established under 10 U.S.C. 1552 or 1553, or because of 
other corrective action by competent military naval, or air 
authority, the award will be effective from the latest of 
these dates:    (1) Date application for change, correction, 
or modification was filed with the service department, in 
either an original or a disallowed claim;     (2) Date of 
receipt of claim if claim was disallowed; or    (3) One year 
prior to date of reopening of disallowed claim.  In this 
instance there was no correction of the service medical 
records previously on file.  
38 C.F.R. § 3.400(q) refers to new and material evidence 
(Sec. 3.156) .....(2) Service department records. To agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within 1 year after separation from 
service. See paragraph (g) of this section as to correction 
of military records.  38 C.F.R. § 3.400(q)(2).  
Service records were submitted were new and material; 
however, the service records were not the new and material 
evidence that formed the basis for the grant of service 
connection.  Prior decisions had acknowledged in-service 
treatment of a low back disability.  The current medical 
evidence and opinions gathered upon reopening the claim 
established the basis for service connection.  The additional 
service records formed no basis for the grant of service 
connection, and thus the claim is properly considered under 
38 C.F.R. 3.400 (q)(1)(ii) (1999).  


ORDER

Entitlement to an earlier effective date prior to January 22, 
1990 for the grant of service connection for a low back 
disability is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability, beyond the currently assigned 
40 percent evaluation.  In October 1999, the Board received 
additional VA medical records dated in August 1999 concerning 
treatment of the veteran's low back disability.  The RO has 
not considered these records, and the veteran has not issue a 
waiver of jurisdiction regarding this evidence.  

This additional evidence may be pertinent to his claim, and 
it has not been considered by the RO.  As noted, the veteran 
has not waived his right to preliminary review by the RO. See 
38 C.F.R. § 20.1304(c) (1999).  

Any pertinent evidence submitted by the veteran or his 
representative must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (1999), the Board is deferring 
adjudication of the issue of entitlement to an increased 
evaluation for a low back disability pending a remand to the 
RO for further development as follows:


The RO should review the additionally 
submitted pertinent evidence concerning 
the issue of entitlement to an increased 
evaluation for a low back disability, and 
readjudicate the veteran's claim.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless he is otherwise notified by the RO; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


 



